DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16829972.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are both similar for linking accounts to addresses

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

I.	Claims 1-27, 29 are drawn A method by a user terminal and comprising:
Steps of determining, encoding, mapping and transmitting. 
II.	Claims 28, 30 are drawn to A method by a base station and comprising:
Steps of transmitting, determining, receiving, demapping and decoding.
Invention I [Wingdings font/0xE8] referring to client side/UE
Invention II [Wingdings font/0xE8] referring to sever side/BS 
Inventions I & II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility than subcombination II... See MPEP § 806.05(d).

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
During the interview conducted by Examiner, election was made over the phone and the Applicant agreed to elect Group I (claim 1-7 & 29) for the examination purposes and withdrawn group II (claim 28 & 30).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 as being anticipated by Ye US 20200228173

1. A method for wireless communications by a user equipment, comprising:
determining a first resource amount to be utilized for transmission of a first feedback codebook for a first service type and a second resource amount to be utilized for transmission of a second feedback codebook for a second service type based at least in part on a multiplexing condition being satisfied, the first service type having a lower latency specification and a higher reliability specification than the second service type (Ye: fig. 2-5 [0030, 0039] - In step 403, the user equipment may determine, based on the multiplexing indicator of the last received downlink assignment, if the HARQ-ACK bits of a first traffic type and second traffic type are to be multiplexed. In some embodiments, the first traffic type may be URLLC, and the second traffic type may be eMBB);
encoding the first feedback codebook using a first coding rate to generate a first encoded feedback codebook and the second feedback codebook using a second coding rate to generate a second encoded feedback codebook (Ye: fig. 2-5 [0028-0032, 0039-0040] -  when HARQ-ACK bits for different types of traffic are multiplexed together, there may be different ways/orders to multiplex them. For example, URLLC HARQ-ACK bits may be followed by eMBB HARQ-ACK bits, where they can be either jointly encoded or separately encoded. Alternatively, the HARQ-ACK bits may be concatenated according to time, regardless of the traffic type, such as according to Rel-15 HARQ-ACK procedure); 
(Ye: fig. 2-5 [0027-0032, 0039-0040] – fig. 3, 7 - For example, the user equipment may generate and/or maintain at least one HARQ-ACK codebook separately for URLLC and eMBB traffic for each slot, based on the URLLC and eMBB traffic differentiation. When the UE receives the last DL assignment indicating the PUCCH resource in the slot, it checks the multiplexing indicator (MI) in that DCI to determine whether to multiplex the HARQ-ACK bits for URLLC and eMBB. If the MI indicates that multiplex is to be performed, such as MI=1, all of the HARQ-ACK bits may be multiplexed together and transmitted using the indicated PUCCH resource or transmitted on PUSCH); and 
transmitting the first encoded feedback codebook and the second encoded feedback codebook using the transmission resource based at least in part on the mapping (Ye: fig. 2-5 – [0032, 0039] In step 409, the user equipment may transmit at least one PUCCH comprising the at least one generated HARQ-ACK codebook.). 

2. The method of claim 1, wherein determining the first resource amount and the second resource amount comprises: determining the first resource amount based on a size of the first feedback codebook; and determining the second resource amount based on a size of the second feedback codebook (Ye: fig. 1, 3, 7-8 [0027, 0040]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye US 20200228173 in view of Park US 20200037350

3. The method of claim 1, wherein determining the first resource amount and the second resource amount comprises: determining the first resource amount and the second resource amount based at least in part on a control channel format of the transmission resource (Ye: fig. 1, 3, 7-8 [0027, 0040]). 
Park further teaches format (Park: [0065, 0166]) in order to indicate whether the DCI is scheduling information on the uplink data (UL grant) or scheduling information on the downlink data (DL grant) according to the respective formats…[0065]
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Ye’s invention in order to indicate whether the DCI is scheduling information on the uplink data (UL grant) or scheduling information on the downlink data (DL grant) according to the respective formats [0065], as taught by Park

(Ye: fig. 1, 3, 7-8 [0027, 0040]; Park: [0166]). 

5. The method of claim 1, wherein determining the first resource amount comprises: determining the first resource amount as a number of resource blocks based at least in part on the first coding rate, a size of the first feedback codebook, and a number of symbols in the transmission resource (Ye: fig. 1, 3, 7-8 [0027, 0040], Park: [0065, 0166]). 

6. The method of claim 1, wherein determining the second resource amount comprises: determining the second resource amount as a number of resource blocks based at least in part on the second coding rate, a size of the second feedback codebook, and a number of symbols in the transmission resource (Ye: fig. 1, 3, 7-8 [0027, 0040], Park: [0065, 0166]).

7. The method of claim 1, further comprising: receiving control signaling that indicates a power ratio; and determining a first transmission power for transmission of the first encoded feedback codebook and a second transmission power for transmission of the second encoded feedback codebook based at least in part on the power ratio, wherein the first encoded feedback codebook and the second encoded feedback codebook are respectively transmitted in accordance with the first transmission power and the second first transmission power (Park: [0240]). 

8. The method of claim 1, further comprising: determining a total transmission power for transmission of the first encoded feedback codebook and transmission of the second encoded (Park: [0240]). 

9. The method of claim 1, wherein mapping the first encoded feedback codebook and the second encoded feedback codebook comprises: mapping the first encoded feedback codebook to first resource elements of the transmission resource based at least in part on proximity of the first resource elements to at least one demodulation reference signal symbol within the transmission resource; and mapping the second encoded feedback codebook to second resource elements remaining within the transmission resource after mapping of the first encoded feedback codebook to the first resource elements (Ye: fig. 1, 3, 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

10. The method of claim 1, wherein determining the first resource amount comprises: setting the first resource amount as a first number of resource elements to be utilized for transmission of the first feedback codebook (Ye: fig. 1, 3, 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

11. The method of claim 1, further comprising: receiving a first grant scheduling a first resource for transmission of the first feedback codebook; and receiving a second grant scheduling a second resource for transmission of the second feedback codebook, wherein the first resource collides in time with the second resource to satisfy the multiplexing condition (Ye: fig. 1, 3, 7-8, abstract - “overlaps in time”). 

(Ye: fig. 1, 3, 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

13. The method of claim 1, further comprising: receiving a grant that schedules a transmission of the second service type and a control channel resource for transmission of the second feedback codebook; and generating the second feedback codebook based at least in part on the transmission of the second service type (Ye: [0027-0032, 0039-0040], Park: [0065, 0166]). 

14. The method of claim 1, further comprising: receiving a first grant scheduling a first resource for transmission of the first feedback codebook and a second grant scheduling a second resource for transmission of the second feedback codebook; and determining that the multiplexing condition is satisfied based at least in part on the first resource at least partially overlapping with the second resource (Ye: fig. 1, 3, 7-8, abstract - “overlaps in time”). 

15. The method of claim 1, wherein the encoding comprises: applying a first cyclic shift of a plurality of different cyclic shifts to a bit sequence to generate a shifted bit sequence to encode at least one bit of the first feedback codebook, at least one bit of the second feedback codebook, or both (Ye: [0027-0032, 0039-0040], Park: [0065, 0166]).

16. The method of claim 1, further comprising: adjusting from a first modulation scheme to a second modulation scheme based at least in part on a size of the first feedback codebook being a (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

17. The method of claim 1, wherein transmitting the first encoded feedback codebook and the second encoded feedback codebook using the transmission resource comprises: transmitting the first encoded feedback codebook and the second encoded feedback codebook using the transmission resource that is a shared data channel resource (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

18. The method of claim 1, wherein the mapping comprises: mapping at least a portion of the first encoded feedback codebook to an earliest symbol of the transmission resource that does not include a front-loaded demodulation reference signal symbol (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

19. The method of claim 18, wherein the mapping comprises: rate matching the second encoded feedback codebook around resources within the transmission resource allocated to the first encoded feedback codebook (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

20. The method of claim 1, wherein the mapping comprises: mapping the first encoded feedback codebook to a symbol of the transmission resource that occurs prior to a demodulation reference signal symbol in the transmission resource (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

21. The method of claim 20, wherein the mapping comprises: rate matching the second encoded feedback codebook within the transmission resource around resources allocated to the first encoded feedback codebook (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

22. The method of claim 1, wherein the mapping comprises: mapping bits of the first encoded feedback codebook to respective frequency hops based at least in part on an interleaving pattern (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

23. The method of claim 1, wherein the mapping comprises: repeating a bit of the first encoded feedback codebook on respective frequency hops (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

24. The method of claim 1, further comprising: determining a first size of the first feedback codebook, a second size of the second feedback codebook, or both, based at least in part on a grant that schedules the transmission resource in a shared data channel (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

25. The method of claim 1, further comprising: mapping data to the transmission resource based at least in part on a first size of the first feedback codebook, a second size of the second feedback codebook, or both, wherein the transmission resource is a shared data channel resource (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

(Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

27. The method of claim 1, further comprising: receiving a grant indicating to report channel state information on a shared data channel resource; and dropping reporting of the channel state information based at least in part on the transmission resource being the shared data channel resource for the second service type (Ye: fig. 1, 3 7-8 [0027-0032, 0039-0040], Park: [0065, 0166]). 

Regarding claims 29, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-27, where the difference used is an “apparatus” with a processor and a memory (Ye: FIG. 1) the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 29 is/are rejected under 35 U.S.C. 102 as being anticipated by Akkarakaran US 2019069321

1. A method for wireless communications by a user equipment, comprising:
determining a first resource amount to be utilized for transmission of a first feedback codebook for a first service type and a second resource amount to be utilized for transmission of a second feedback codebook for a second service type based at least in part on a multiplexing condition being satisfied, the first service type having a lower latency specification and a higher reliability specification than the second service type (Akkarakaran, fig. 4-5, 14-17);
encoding the first feedback codebook using a first coding rate to generate a first encoded feedback codebook and the second feedback codebook using a second coding rate to generate a second encoded feedback codebook (Akkarakaran, fig. 4-5, 14-17); 
(Akkarakaran, fig. 4-5, 14-17); and 
transmitting the first encoded feedback codebook and the second encoded feedback codebook using the transmission resource based at least in part on the mapping (Akkarakaran, fig. 4-5, 14-17).  

Claim 2-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Ye further in view of Park as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415